Elliott, C. J.
— The appellant rests his claim to a reversal upon the ruling refusing him a new trial.
The point first made is that the court erred in excluding testimony offered by him. The question upon the ruling excluding this testimony is not in the record. Where testimony is offered and excluded, that fact must be made to appear by a bill of exceptions, and in this case that has not been done. It is not sufficient to recite the excluded evidence in the motion for a new trial; it must be incorporated in the bill of exceptions.
There is evidence sustaining the finding of the court, and that is all that need be said upon the proposition of appellant that the finding is contrary to the evidence.
Judgment affirmed.